DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Species D in the reply filed on January 3, 2022 is acknowledged.
	Claims 1 – 16 and 18 – 21 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 11, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 3 and 11 recite: “the plurality of battery cells . . . abut inwards facing surfaces of the right frame member and left frame member”. However, in the elected embodiment as shown in Figs. 11C and 11D, dampers (24) are interposed between the battery (100) and the inwards facing surfaces of the right and left frame members. Furthermore, the “battery (100)”, which is shown in Figs. 11C and 11D is defined in the specification as alternately “battery cells” or “housings including battery cells”. It is unclear from the disclosure whether the cells themselves abut the inwards facing surfaces of the right and left frame members, or whether a distinct battery cell housing (of which the dampers are 
	For the purposes of examination, it is assumed that the battery cells comprise at least some structural housing component, which comes into contact with the right and left frame members.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brendecke et al. (US 10,166,833).
	As for claims 1 – 4, Brendecke et al. disclose a vehicle (capable of transporting refuse) comprising: a chassis comprising a right frame member (5) and a left frame member (5) spaced apart in a lateral direction and extending lengthwise in a longitudinal direction (column 4, lines 8 – 11); a body coupled to the chassis (see “underbody”, Abstract); a plurality of battery cells (10) longitudinally disposed along the chassis, positioned between the right frame member and the left frame member, fixedly coupled to and abutting inwards facing surfaces of the right frame member and left frame member (see Fig. 1 and column 4, lines 54 – 58). Note that profiles (31, 32) and frame (20) are integrally bonded to vehicle sill (5), and constitute the inwards facing surface of sill (5). The battery cells are positioned below an underside of the body (see “underbody”, Abstract).
	As for claims 5 and 6, one of ordinary skill in the art would interpret the term “multiplicity of battery modules” (column 4, lines 8 – 9) to include a stack of multiple battery cells disposed within a 
	As for claim 7, a lower periphery of the right frame member and the left frame member, an upper periphery of the right frame member and the left frame member, and inwards facing surfaces of the right frame member and the left frame member define a space within which the plurality of battery cells are positioned (Fig. 1 and column 4, lines 8 – 11).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 – 16 and 18 – 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brendecke et al. (US 10,166,833) in view of Storm et al. (WO 2014/161557).
	As for claims 8, 9, 12, 16, and 18, Brendecke et al. meet all the limitations of the claimed invention, but are silent with respect to the details of the vehicle body. Storm et al. disclose a refuse vehicle (see page 8, lines 20 – 21) comprising a refuse compartment (Fig. 1) and a plurality of battery cells disposed beneath a floor of the refuse compartment (Fig. 1). The body comprises a right body frame member and a left body frame member (i.e., the underframe of the cab) extending in a longitudinal direction along an underside of the body, wherein the plurality of battery cells are not positioned within a space defined by the periphery of the body frame members. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to simply substitute the battery arrangement of Brendecke et al. for the battery arrangement on the refuse vehicle of Storm et al. to improve the safety and security of the battery cells.

	As for claim 19, Brendeck et al. disclose a surface (24, which is integrally bonded to left and right frame members 5) upon which the battery cells rest.
	As for claim 20, Brendecke et al. disclose said battery cells providing energy for chassis or body operations (column 2, lines 7 – 10).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katy M Ebner whose telephone number is (571)272-5830. The examiner can normally be reached Monday - Thursday, 10 a.m. - 3 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached on (303)297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/Katy M Ebner/Primary Examiner, Art Unit 3618